Exhibit 99.1 BridgeCo, Inc. Consolidated Financial Statements Three months ended March 31, 2011 and March 31, 2010 and Year ended December 31, 2010 BridgeCo, Inc. Three months ended March 31, 2011 and March 31, 2010 and Year ended December31,2010 Contents Independent Auditors’ Report 3 Consolidated Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Operations and comprehensive loss 5 Consolidated Statements of Stockholders’ Equity (deficit) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 - 25 Phone+41 44 Fax+41 44 www.bdo.ch BDO Ltd Fabrikstrasse 50 CH-8031 Zurich Independent Auditors’ Report Board of Directors BridgeCo, Inc. We have audited the accompanying consolidated balance sheet of BridgeCo, Inc. as of December 31, 2010 and the related consolidated statement of operations and comprehensive loss, stockholders’ equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made bymanagement, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of BridgeCo, Inc. at December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 14 to the financial statements, the financial statements have been restated to correct certain misstatements. As discussed in Note 14 to the financial statements, the financial statements have been revised to reflect preferred stock as mezzanine equity. Zurich, Switzerland, April 07, 2011 (except for Note 14 which is dated August 1, 2011) BDO Ltd /s/ Adreas Wyss /s/ Christoph Tschumi Swiss Certified Accountant
